Name: 79/832/EEC: Commission Decision of 7 September 1979 setting out the tables relating to the classification of agricultural holdings on the basis of a Community typology, the method of their transcription on to magnetic tape and the deadline for their transmission for the purposes of the survey on the structure of agricultural holdings for 1977
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  information and information processing;  international affairs;  economic analysis;  agricultural activity
 Date Published: 1979-10-15

 Avis juridique important|31979D083279/832/EEC: Commission Decision of 7 September 1979 setting out the tables relating to the classification of agricultural holdings on the basis of a Community typology, the method of their transcription on to magnetic tape and the deadline for their transmission for the purposes of the survey on the structure of agricultural holdings for 1977 Official Journal L 259 , 15/10/1979 P. 0029 - 0044 Greek special edition: Chapter 16 Volume 1 P. 0070 COMMISSION DECISION of 7 September 1979 setting out the tables relating to the classification of agricultural holdings on the basis of a Community typology, the method of their transcription on to magnetic tape and the deadline for their transmission for the purposes of the survey on the structure of agricultural holdings for 1977 (79/832/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3228/76 of 21 December 1976 on the organization of a survey on the structure of agricultural holdings for 1977 (1), and in particular Article 6 (1) (a), (d) and (e) thereof, Whereas, pursuant to Article 6 (1) (a) of Regulation (EEC) No 3228/76, Member States are to set out the results of the survey in the form of a schedule of tables drawn up in accordance with a Community outline ; whereas such outline is to be drawn up in accordance with the procedure laid down in Article 8 of the said Regulation; Whereas a schedule of tables was laid down under Commission Decision 77/614/EEC (2); Whereas the tables relating to the classification of agricultural holdings on the basis of a Community typology form part of a schedule of tables for the survey on the structure of agricultural holdings for 1977; Whereas it was not possible to finalize the tables relating to the classification of agricultural holdings on the basis of a Community typology before such typology was established ; whereas such typology was established by Commission Decision 78/463/EEC (3) ; whereas such typology should be employed for the purposes of the survey as prescribed by Regulation (EEC) No 3228/76; Whereas, pursuant to Article 6 (1) (d) of Regulation (EEC) No 3228/76, the Member States are to transcribe the results of the survey on to magnetic tape using a standard program for all Member States ; whereas the method of transcription and the standard program are to be drawn up in accordance with the procedure laid down in Article 8 of the said Regulation; Whereas, by virtue of Commission Decision 78/73/EEC (4), the standard code and the detailed rules for the transcription on to magnetic tape of the results of the survey on the structure of agricultural holdings for 1977 were laid down in respect of the schedule of tables already drawn up ; whereas there are to be added to such schedule the tables relating to the classification of agricultural holdings on the basis of a Community typology; Whereas, pursuant to Article 6 (1) (e) of Regulation (EEC) No 3228/76, the deadline for the transmission to the Statistical Office of the European Communities of the tables relating to the classification of agricultural holdings on the basis of a Community typology is to be fixed in accordance with the procedure laid down in Article 8 of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The tables set out in Annex 1 shall be added to the Annex to Decision 77/614/EEC. (1)OJ No L 366, 31.12.1976, p. 1. (2)OJ No L 252, 3.10.1977, p. 3. (3)OJ No L 148, 5.6.1978, p. 1. (4)OJ No L 25, 31.1.1978, p. 44. Article 2 The table set out in Annex 2 shall be added to the Annexes to Decision 78/73/EEC. Article 3 The deadline for sending the tables provided for in Article 1 to the Statistical Office of the European Communities shall be 30 June 1980. Article 4 This Decision is addressed to the Member States. Done at Brussels, 7 September 1979. For the Commission FranÃ §ois-Xavier ORTOLI Vice-President ANNEX 1 COMMUNITY OUTLINE OF TABLE SCHEDULE OF THE STRUCTURE SURVEY 1977 Tables based on a Community typology (1) (Completion of the Annex to Commission Decision 77/614/EEC) Table 8 Holdings and (AA) agriculture area in use broken down by type of farming and by economic size 9 Main items broken down by principal types of farming and by economic size 10 Holdings, AA, AA owner farmed and AA other modes broken down by principal type of farming and by percentage of AA owner farmed (1)The typology used is that set out in Commission Decision 78/463/EEC. TABLE 8 HOLDINGS AND AGRICULTURAL AREA IN USE (AA) BROKEN DOWN BY TYPE OF FARMING AND BY ECONOMIC SIZE 8.1. (i) All holdings 8.1. (ii) AA of all holdings 8.2. (i) Holdings with at least 0 775 annual work units (AWU) 8.2. (ii) AA of holdings with at least 0 775 AWU 8.3. (i) Holdings with at least 1 70 AWU 8.3. (ii) AA of holdings with at least 1 70 AWU >PIC FILE= "T0014500"> >PIC FILE= "T0014501"> >PIC FILE= "T0014502"> TABLE 9 MAIN ITEMS BROKEN DOWN BY PRINCIPAL TYPES OF FARMING AND BY ECONOMIC SIZE >PIC FILE= "T0014503"> >PIC FILE= "T0014504"> >PIC FILE= "T0014505"> >PIC FILE= "T0014506"> >PIC FILE= "T0014507"> >PIC FILE= "T0014508"> TABLE 10 HOLDINGS, AA, AA OWNER FARMED AND AA OTHER MODES BROKEN DOWN BY PRINCIPAL TYPE OF FARMING AND BY PERCENTAGE OF AA OWNER FARMED 10.1 Holdings >PIC FILE= "T0014509"> 10.2. ha AA total >PIC FILE= "T0014510"> 10.3. ha AA owner farmed (C/01) >PIC FILE= "T0014511"> 10.4. ha AA other modes (C/02, C/03) >PIC FILE= "T0014512"> ANNEX 2 TABLE REFERENCE CODES AND NUMBER OF COLUMNS AND ROWS (Completion of Annex 3 to Decision 78/73/EEC) >PIC FILE= "T0014513">